Citation Nr: 0015685	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  99-03 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty for training from June 14, 
1984, to September 21, 1984, and from February 21, 1990, to 
March 20, 1992.  He served in Southwest Asia during Operation 
Desert Shield/Storm from August 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in July 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, denying the veteran's 
claims of entitlement to service connection for low back and 
left disorders as not well grounded.  A notice of 
disagreement was filed in January 1999, and in February 1999, 
the veteran requested a hearing before the RO's hearing 
officer as to the matters on appeal.  Such a proceeding was 
scheduled to occur in March 1999, and prior to its 
occurrence, written notice of the date, time, and place of 
the hearing was provided to the veteran.  He did not, 
however, appear for his scheduled hearing and did not 
thereafter request a Board hearing or rescheduling of the RO 
hearing.  As such, this matter will be considered on the 
basis of the evidence contained within the veteran's claims 
folder.


FINDING OF FACT

The veteran's claims of entitlement to service connection for 
low back and left hip disorders are not supported by 
cognizable evidence demonstrating that such claims are 
plausible or capable of substantiation.


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
low back and left hip disorders are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Certain chronic 
diseases, such as arthritis, may be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

The threshold question to be answered as to this portion of 
the appeal is, however, whether the veteran has presented 
evidence of well-grounded claims; that is, claims which are 
plausible and meritorious on their own or capable of 
substantiation.  If he has not, his appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468-69 (Fed. Cir. 1997).  

The provisions of 38 C.F.R. § 3.303(b) (1999) provide a 
substitute way of showing in-service incurrence and medical 
nexus for purposes of well grounding a claim.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  The chronicity 
provision of § 3.303(b) is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  Such evidence must be 
medical unless it relates to a condition as to which lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Id.  

Service medical records for the veteran's initial period of 
service in 1984 are entirely negative for complaints or 
findings involving the low back or left hip.  An enlistment 
medical examination performed in November 1989 was negative 
for any pertinent complaint or finding, and, in June 1990, 
the veteran was seen in an emergency room of a medical 
facility of the service department for evaluation and 
treatment of a possible groin muscle pull that was sustained 
on the same day in a parachute jump.  The initial assessment 
was of an inguinal strain.  He was seen later in the same 
month with related complaints of lower abdominal pain, and in 
July 1990, with complaints of back pain, among others.  
Further treatment pertinent to the matters on appeal was not 
received thereafter until December 1991, when complaints of 
left hip, knee, and ankle pain were set forth and attributed 
by the veteran to the earlier parachute mishap.  X-rays of 
the pelvis were noted to show degenerative changes of the 
ischial region.  The assessments were of Achilles tendinitis 
and left ischial tenderness.  Complaints of left hip pain in 
February 1992 led to the conduct of a three-phase bone scan 
of the lumbosacral spine and pelvis, findings from which were 
noted to be normal with evidence of increased uptake in the 
area of the left trochanter being attributed to positioning 
during the test.  A Chapter 14 medical examination in 
February 1992 was negative for any pertinent abnormality on 
clinical evaluation; the veteran's left hip injury was noted 
to be under treatment and a complaint of lower back pain 
following heavy activity was voiced.

Pertinent complaints or findings are not shown by the record 
during post-service years until September 1996, when the 
veteran voiced complaints of cervical spine and low back 
pain, following his involvement in a motor vehicle accident.  
Beginning in February 1998, he was seen by VA on an 
outpatient basis for a complaint of right hip pain of six or 
seven years' duration.  The diagnostic impression was of 
right hip pain.  In March 1998, there was noted to be 
evidence of right-sided sacroiliac joint change and osteitis 
pubis.  A bone scan in July 1998 disclosed increased uptake 
suggestive of degenerative joint disease of the hips and 
other joints.  X-rays in January 1999 revealed mild 
spondylosis at the L4-5 level with some narrowing suggestive 
of underlying degenerative disc disease, as well as a mild 
scoliosis.

A computed tomographic scan of the lumbar spine in February 
1999 showed mild bulging of the annulus fibrosis at L4-5 and 
L5-S1, but without evidence of a herniated nucleus pulposus 
or nerve root impingement.  In April 1999, a magnetic imaging 
study of the lumbar spine demonstrated degenerative change at 
L4-5 manifested by very mild disc space narrowing.  The 
findings included evidence of a bulging disc at L4-5 but 
without focal disc protrusion or spinal stenosis.  

In considering the Epps' criteria, it is noted that 
diagnostic studies conducted in 1998 and 1998 have 
demonstrated the presence of various abnormalities, including 
those of the low back and hip, such that the Board concedes 
the existence of medical diagnoses of current disability as 
to both the low back and the left hip.  There is likewise 
presented an account of an in-service injury to each area 
following a parachute jump, and such account is presumed true 
for purposes of determining well groundedness.  See Robinette 
v. Brown, 8 Vet. App. 69, 78 (1995).  As well, there is an 
indication in service medical records that the veteran was in 
fact injured in a parachute jump occurring in June 1990, 
although complaints involving the back, and not including the 
left hip, were voiced during the period immediately following 
the mishap.  

The last and final requirement, as noted above, is that of 
competent medical evidence of a nexus between current 
disability and the veteran's military service and that 
evidence is lacking in this instance both as to the lower 
back and the left hip.  In this regard, it is noted that no 
medical professional has specifically linked any current 
disorder of the veteran's low back or left hip to either 
period of active duty or any event occurring therein.  While 
the veteran himself offers statements to VA and to various 
health care providers seen during post-service years that his 
low back and left hip disorders are directly related to 
injuries sustained during in-service parachute jumps, and 
while it is evident that several health care providers have 
incorporated those statements of the veteran into their 
examination and treatment reports, the veteran is not shown 
to be in possession of the requisite medical knowledge or 
training as to render his opinions as to medical diagnosis or 
etiology competent medical evidence.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence that is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.)  The same is true with respect to the statements 
offered in March 1999 by the veteran's mother and friend, and 
it is noteworthy that such statements do not specifically 
reference either the veteran's low back or left hip.  Rather, 
there is described therein pain and suffering of the veteran, 
which one affiant linked to an in-service "jump" of the 
veteran when stationed in Georgia.  Neither of the lay 
affiants is shown to possess the medical knowledge or 
expertise to render their opinions as to medical diagnosis or 
etiology competent medical evidence.  

Also lacking is evidence of a continuity of low back and/or 
left hip symptomatology following the in-service mishap in 
June 1990, given that, following the injury and its treatment 
during June and July 1990, further complaints were not voiced 
until December 1991 and treatment was continued only through 
February 1992.  It must be remembered, too, that the bone 
scan of the low back and pelvis performed in February 1992 
was found to be normal, and that no further mention of low 
back or left hip complaints is noted in treatment records 
until 1998, with the exception of the complaint of low back 
pain at the time of a motor vehicle accident in September 
1996.  There is absent a showing that chronic disability of 
the low back or left hip was present in service or during any 
applicable presumptive period and that any in-service low 
back or left hip disorder is the same as those currently 
demonstrated.  Well groundedness may thus not be conceded on 
the basis of 38 C.F.R. § 3.303(b) or Savage, supra; see 
Hodges v. West, 13 Vet. App 287 (2000).  This is also not a 
case where lay testimony is competent to provide the required 
evidence of a nexus.  Id.  Although the veteran and others 
close to him are competent to describe those manifestations 
observed or what was said by the veteran as to his symptoms, 
none is competent to offer an opinion that the in-service 
parachute jump was productive of chronic disablement of the 
low back or left hip or that any low back or left hip 
abnormality in service is representative of the low back 
and/or left hip disorders identified by current medical data.  

Further, the Board is not aware of any relevant evidence 
which may have existed, or could have been obtained, that, if 
true, would render the claims in question "plausible" and, 
thus, require VA to notify the veteran of that relevant 
evidence in order that he may complete his application.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per 
curiam).  Also, in terms of the veteran's request for a VA 
medical examination, it must be noted that, as the veteran's 
claims are not well grounded, VA has no duty to assist him in 
developing the record to support such claims.  See Epps, 
supra; see also, Morton v. West, 12 Vet. App. 477 (1999).

Inasmuch as the veteran's claims are not well grounded, a 
weighing of the merits of such claims is not herein 
undertaken and, thus, the provisions of 38 U.S.C.A. § 5107(b) 
which compel the Board to afford the benefit-of-the-doubt to 
the veteran where the evidence is in relative equipoise are 
not for application.  See Gilbert v. Derwinski, 1 Vet App. 
49, 55-6 (1990).


ORDER

The veteran's claims of entitlement to service connection for 
low back and left hip disorders are not well grounded; 
accordingly, the claims are denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



